Citation Nr: 0805941	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to Agent Orange exposure and 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to Agent Orange exposure and secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In April 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Togus RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  Hypertension was not manifested within one year from the 
veteran's discharge from service, it is not the result of a 
disease, injury, or exposure to herbicides in service, and it 
is not etiologically related to a service-connected disease 
or injury.

2.  CAD was not manifested within one year from the veteran's 
discharge from service, it is not the result of a disease, 
injury, or exposure to herbicides in service, and it is not 
etiologically related to a service-connected disease or 
injury.

3.  The veteran does not have peripheral neuropathy of the 
bilateral lower extremities.
CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability or exposure to herbicides.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran's CAD was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability or exposure to herbicides.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

3.  Peripheral neuropathy of the bilateral lower extremities 
was neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. § 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in September 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to secondary service connection.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Board acknowledges that the veteran has not been provided 
specific notice regarding the evidence needed to establish 
entitlement to direct service connection or service 
connection as a result of exposure to herbicides, but the 
Board does not find that this procedural defect constitutes 
prejudicial error in this case.  The record contains evidence 
of actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  

In this regard, the Board notes that veteran has demonstrated 
actual knowledge that to substantiate the claims the evidence 
would need to show a nexus between his current disabilities 
and some aspect of his active duty military service, 
including Agent Orange exposure.  In his substantive appeal 
the veteran made arguments that his disabilities were due to 
Agent Orange exposure during his service in Vietnam, and his 
VA Medical Center (VAMC) records note that the veteran has 
given a history of significant Agent Orange exposure leading 
to his current disabilities.

With respect to the fourth element of VCAA notice, the 
September 2005 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the September 2005 letter.  While he has 
not received specific information regarding the disability 
rating and effective date elements of his claims, as the 
claims are being denied no additional disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in December 
2005 with respect to his claims for entitlement to service 
connection on a secondary basis.

VA has obtained medical opinions with respect to the 
veteran's arguments that his hypertension and CAD are 
directly related to active duty and as to whether the veteran 
has peripheral neuropathy.

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, including hypertension, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will no concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. 
§ 3.310(b) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension and Coronary Artery Disease

The veteran contends that service connection is warranted for 
his hypertension and CAD as they were incurred as a result of 
his service-connected diabetes mellitus, or in the 
alternative, that they were incurred as a result of herbicide 
exposure during active service in Vietnam.  

Service treatment records are negative for treatment or 
findings of hypertension or a heart condition.  Upon 
examination in January 1967, a vascular abnormality was 
noted, but this was attributed to the veteran's malaria that 
was subsequently noted to be cured or in remission.  The 
examination for discharge from service in August 1968 shows 
that the veteran's vascular system, heart, and blood pressure 
were found to be normal.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed with hypertension and a suspected 
heart condition in May 2002 while undergoing treatment for a 
left knee disability.  The veteran's physician attributed his 
cardiac risk to his three pack a day smoking history, his 
unknown cholesterol status, and his hypertension.  

On VA examination in December 2005, the veteran reported that 
he had been diagnosed with diabetes and hypertension at the 
same time in May 2002 and that both his hypertension and CAD 
were due to his service-connected diabetes.  The examiner 
noted that the veteran's VA Medical Center (VAMC) records 
established that he had an abnormal electrocardiogram in 
February 2005 and a thallium stress test suggesting ischemia 
in May 2005.  

Based on review of the veteran's claims folder and physical 
examination, the examiner concluded that the veteran's 
hypertension and CAD were not related to his service-
connected diabetes mellitus and that they had not been 
significantly aggravated by his diabetes.  In fact, the 
examiner noted that the veteran's heart condition was as 
likely as not secondary to his long-term history of heavy 
smoking and hyperlipidemia. 

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus, 
if hypertension was diagnosed after diabetic nephropathy.  
M21-1MR, Part III, Subpart iv, Chapter 4, Section F (Dec. 13, 
2005).  In this case, diabetic nephropathy has not been 
diagnosed.

With respect to the veteran's contention that his 
hypertension and CAD were incurred as a result of exposure to 
Agent Orange during active duty service, although the 
veteran's exposure to herbicides is presumed based upon his 
service in Vietnam, hypertension and CAD are not subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Turning to the veteran's other contentions, while the post-
service medical evidence of record shows that the veteran 
currently has hypertension and CAD, there is no evidence of 
these disorders until more than 30 years after the veteran's 
discharge from service.  The veteran has not reported, nor is 
there other evidence of a continuity of symptomatology since 
service.  He testified at his April 2006 hearing that he did 
not undergo any medical treatment following service until 
2002.   

The record also does not contain medical evidence linking the 
veteran's claimed disabilities to his active duty service, 
exposure to herbicides, or his diabetes.  

In essence, the only evidence linking current hypertension or 
CAD to service is the veteran's contention that these 
conditions are due to diabetes mellitus or Agent Orange 
exposure.  The veteran has no medical or scientific expertise 
that would qualify him to provide a competent opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for hypertension and CAD.


Bilateral Peripheral Neuropathy

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for bilateral peripheral 
neuropathy of the lower extremities, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to peripheral neuropathy of the 
extremities.  The enlistment examination for separation in 
August 1968 shows that the veteran's extremities were found 
to be normal.  

The post-service medical evidence of record shows that while 
the veteran has complained of tingling, numbness, and pain in 
his lower extremities, his peripheral circulation has been 
found to be consistently normal.  Moreover, at the veteran's 
December 2005 VA examination, his extremities had normal 
sensation to light touch, pinprick, and vibration.  The 
examiner found that the objective data did not support a 
diagnosis pertaining to peripheral neuropathy.  Similarly, 
the January 2003 VA examiner who examined the veteran in 
connection with his claim for entitlement to service 
connection for diabetes, concluded that the veteran's 
complaints of cold feet were not due to peripheral vascular 
disease.

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The veteran lacks 
the medical expertise to attribute his symptoms to peripheral 
neuropathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There is no competent evidence since service showing 
bilateral peripheral neuropathy of the lower extremities.  
Absent such evidence the necessary element for service 
connection of a current disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.














							(COTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
service-connected diabetes mellitus, is denied.

Entitlement to service connection for CAD, to include as due 
to Agent Orange exposure and secondary to service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
Agent Orange exposure and secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


